Citation Nr: 0125794	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $6,913.

(The issue of entitlement to an increased rating from 10 
percent for residuals of an arthrotomy of the right knee is 
the subject of a separate decision which is being issued 
concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active service from April 1971 to January 
1973.  This appeal arises from a November 1999 Milwaukee, 
Wisconsin Regional Office (RO) decision by the Committee on 
Waivers and Compromises (Committee), which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $6,913 because the 
recovery would not be against the principles of equity and 
good conscience.  

During the course of the appeal, the veteran moved to South 
Dakota.  His claims file was transferred to the Hospital & 
Regional Office Center (H&ROC) in Sioux Falls, South Dakota 
as a result.  Because the two matters which the veteran has 
appealed are based on completely different laws and facts, 
and independent adjudication by different offices within the 
VA was conducted, separate decisions by the Board are 
required.  38 C.F.R. §§ 1.955, 3.100.  


REMAND

The issue for appellate review in this decision is that of 
entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $6,913.  The 
veteran had been receiving disability compensation benefits 
for many years due to being rated as 10 percent disabled for 
a service connected right knee disability.  However, in 1995 
it was determined that he was permanently and totally 
disabled due to several non-service connected disabilities.  
Based on his report of no income from any source, he was 
awarded disability pension as the greater benefit as of June 
1995.  

In November 1998, the RO determined that the veteran began 
receiving civil service retirement benefits beginning in 
early 1998.  This income was greater than that permitted for 
an award of VA pension.  His pension was initially terminated 
as of February 1, 1998 and his compensation at the 10 percent 
rate was resumed as of that date.  Initially, an overpayment 
for the period from February 1, 1998 through January 1999 was 
declared.  The veteran was informed of the overpayment in 
March and requested a waiver in May 1999.  

A subsequent audit determined that he had been paid pension 
benefits of $8,682 during this period, although he was not 
entitled to any pension benefits due to his income.  However, 
the audit also recognized that he had received his initial 
payment from civil service in February 1998 and that he would 
be entitled to his compensation when not eligible for the 
pension benefit.  As a result, the audit determined that the 
overpayment was in the amount of $6,913 and covered the 
period from March 1, 1998 through January 1999.   

In September 1999, the Committee on Waivers and Compromises 
found that there had been no fraud, misrepresentation, or bad 
faith, but his request for waiver of the debt of $6,913 was 
denied because collection of the indebtedness would not be 
against equity and good conscience.  The veteran disagreed 
with that decision in December 1999.  In February 2000, the 
RO prepared a statement of the case regarding said issue, and 
in May 2000, the veteran submitted his substantive appeal.  

An additional overpayment has also been created for the 
period from February 1996, through February 1998.  This 
overpayment was created after it was determined that veteran 
had received some small amounts of earned and interest income 
during that period which had not been reported or considered 
in setting his pension awards.  The additional amount of this 
separate and distinct overpayment is not clearly set forth in 
the claims folder.  The veteran has been informed that he 
owed $9,413, and presumably this second overpayment is the 
difference between $6,913 and $9,413, but no paid-and-due 
audit for this period confirms this assumption.  In any 
event, in a November 1999 letter, the veteran questioned the 
income figures for 1996, 1997 and 1998 which were used in the 
calculation of his income [for the purpose of determining the 
amount of that overpayment], and indicated that he wanted to 
appeal the VA decision.  That letter also speaks of an appeal 
on the waiver question.  It bears a "notice of disagreement" 
stamp.  Subsequent letters from the RO refer to adjustments 
in the overpayment based on income information in the 
November 1999 letter, but do not clarify the amount of the 
overpayment, as adjusted.  The record does not reflect that 
the veteran's questions have been answered.   

However, as stated above, the only issue that is in appellate 
status is entitlement to waiver of recovery of an overpayment 
of improved pension benefits in the amount of $6,913.  The 
appellant has questioned how the other overpayment was 
created and requested that it also be considered for waiver.  
Consideration of these issues could affect the appeal of the 
denial of waiver of the $6,913 overpayment.  Accordingly, it 
is determined that the issues of the creation of the February 
1996-February 1998 overpayment and the issue of waiver 
consideration of that overpayment are inextricably 
intertwined with the appellate issue of waiver of recovery of 
an overpayment of improved pension benefits in the amount of 
$6,913.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Holland 
v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11 (1998).  When a veteran challenges the validity of a 
debt and also seeks waiver, the RO must fully adjudicate the 
validity issue and then consider the question of whether the 
indebtedness may be waived.  VAOPGCPREC 6-98.    

For this reason, the RO should take appropriate steps to 
develop and adjudicate the appellant's disagreement with the 
creation of that overpayment, followed by referral of the 
overpayment to the Committee for waiver consideration if the 
creation question is not resolved in the veteran's favor.  In 
any event, the RO should assure that the veteran is afforded 
an opportunity to complete the procedural steps for an 
appeal, as outlined in 38 U.S.C.A. § 7105 (West 1991). 

The Board has concluded that further clarification regarding 
how the February 1996-February 1998 overpayment was created, 
including a clear explanation of the amount, is in order.  
The RO should set out for the record what income was 
considered, and the period for which it was considered, in 
calculating the veteran's countable income when the award was 
adjusted, and also prepare a paid-and-due audit for the 
period. 

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  The VCAA is now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West Supp. 2001).  
Regulations have been implemented to implement the VCAA.  66 
Fed. Reg. 45620-32 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.159).  Accordingly, on remand, the RO must 
comply with all notification and development procedures 
contained in the VCAA and in the regulations implementing the 
VCAA.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Regarding the creation of the 
February 1996-February 1998 overpayment, 
the RO should fully and clearly explain 
to current amount of that overpayment and 
how it was calculated.  The explanation 
should include a full due and paid audit, 
and the amounts of income considered in 
determining the pension award for the 
entire period.  Once compiled, the 
information should be sent to the veteran 
and his representative.

2.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder, and 
the question of waiver of the February 
1996-February 1998 overpayment should be 
referred to the Committee for 
consideration.

5.  Thereafter, assuming that both the 
creation and the waiver issues remain 
denied, the RO should provide the veteran 
with a supplemental statement of the case 
(SSOC) that accurately reflects the 
reasons for the decisions and contains a 
recitation of the applicable laws and 
regulations.  The veteran should be given 
the opportunity to respond to the SSOC by 
submitting an appeal (VA Form 9) bearing 
on these issues.  If he does respond 
within the appropriate time period, these 
issues should be certified and returned 
to the Board along with the certified 
issue which has been placed in abeyance 
pending the resolution of these 
intertwined matters.  Manlincon v. West,  
12 Vet. App. 238 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




